        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

James Quinn; Fahmia, Inc.; and Prinzo &                                              06-16-2020
Associates, LLC, individually and on behalf of
others similarly situated,
                                                             Civil Action No.
                        Plaintiffs,
                                                             1:20-cv-4100
        -against-
                                                             Hon. Jed S. Rakoff
JPMorgan Chase Bank, N.A., doing business as
Chase Bank; and JPMorgan Chase & Co., Does 1
through 100, inclusive,

                        Defendants.

         SUPPLEMENT TO THE JOINT REPORT SUBMITTED IN CASE NOS.
         1:20-CV-04100-JSR, 1:20-CV-04144-JSR, 1:20-CV-04145-JSR, AND 1:20-
                                   CV-04146-JSR

       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and as discussed in the Joint

Report submitted contemporaneously herewith in Case Nos. 1:20-CV-04100-JSR, 1:20-CV-

04144-JSR, 1:20-CV-04145-JSR, and 1:20-CV-04146-JSR (the “Joint Report”), JPMorgan Chase

Bank, N.A. and specially appearing JPMorgan Chase & Co. (together, “Chase”) along with

Plaintiffs submit the attached Supplement to the Joint Report relevant only to the above-captioned

case in advance of the June 23, 2020 initial pretrial conference. (Rec. Doc. 20).

       A.      Proposed Consolidation

       On June 9, 2020, the Court corresponded by email with all parties in the four cases discussed

in the Joint Report and scheduled a telephonic initial pretrial conference. In this same email, the

Court indicated that, subject to any objection, the Court may consolidate the four cases for “all pre-

trial purposes.” Chase respectfully objects to consolidation of the above-captioned case with the



                                          1
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 2 of 15



other three cases pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, both for pre-trial

and trial purposes. Both Chase and Plaintiffs’ respective positions on this matter follow.

       Chase’s Position

       While the four cases discussed in the Joint Report may be related for judicial assignment

purposes pursuant to Local Civil Rule 1.6 and Rule 13 for the Division of Business Amongst

District Judges, consolidation of these different cases is not warranted at this time under the

circumstances. Chase respectfully requests that the Court permit it to formally brief this issue prior

to any formal consolidation order, and more importantly, that such briefing be due after a

determination is made by the Judicial Panel on Multidistrict Litigation (“JPML”) on the pending

multidistrict litigation (“MDL”) formation request, since that decision, which is expected soon, will

affect this action, as well as the other pending cases.

       As Chase explained in its June 9, 2020 correspondence, the JPML is currently evaluating

whether the formation of a multidistrict litigation (“MDL”) for the various cases involving

Paycheck Protection Program (“PPP”) agent fee claims is appropriate, and if so, what that MDL

should look like, who should be party to it, and where it should be heard. See In re Paycheck

Protection Program (“PPP”) Agent Fees Litig., MDL No. 2950. With regard to the pending MDL

motion, Chase submits that an all-encompassing, industry-wide MDL involving all of the different

banks and non-bank lenders would be neither just nor efficient under the circumstances. Different

lenders and banks made PPP loans to different borrowers under individual circumstances, and

different purported putative agents have documented (or failed to document) their alleged roles in

various ways. Different banks also have different procedures, policies, and practices and operate

separately from one another as a general matter and in connection with the processing of PPP loan

applications.
                                          2
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 3 of 15



       Similarly, here, Chase does not consent to consolidation of the instant action with the three

other actions pursued by the same Plaintiffs against other lenders in this District, as there are far

too many differences to make consolidation for discovery and pre-trial purposes (let alone trial)

fair or efficient. Further, principles of judicial economy would be impeded (as opposed to

enhanced) as all Defendants would be required to monitor and participate in each other’s dispositive

motions, discovery disputes, and individualized legal and merits defenses. Other courts in this

District have declined to consolidate in circumstances with limited similarities beyond the same

Plaintiff(s) and the same overall issue (here, purported PPP agent fees), and Chase respectfully

requests that the Court do the same.1

       Plaintiffs’ Position

       Consolidation of these four cases for pre-trial purposes is warranted and serves the interests

of judicial economy. The cases involve overlapping plaintiffs; seek to represent similar (and plainly

overlapping) classes of plaintiffs; the claims against the four Defendant lenders are based on the

same legal theories; and the claims relate to the same conduct (failing to pay agent fees). The core



1
  See, e.g., Marom v. Gordon, No. 18-cv-12094, 2020 U.S. Dist. LEXIS 8763, at *46 (S.D.N.Y.
Jan. 16, 2020) (finding that “[a]lthough there is some overlap in the factual circumstances . . . the
similarities are mostly limited to the defamation claims, which implicate the defendants differently
in each case” and denying consolidation, as “[t]o consolidate these cases, at least at this stage,
would not be in the interest of judicial equity or economy, and could cause distinct issues of law
and fact from each case to merge, creating confusion.”); Aerotel, Ltd. v. Verizon Comms., Inc., 234
F.R.D. 64, 66-67 (S.D.N.Y. Dec. 6, 2005) (finding that even though the patent at the heart of the
two cases was the same, “these actions involve entirely different defendants and, for the most part,
different products” and the “substantial non-overlapping issues [] would lead to increased discovery
costs and be confusing to the jury”); Pem-Am., Inc. v. Sunham Home Fashions, LLC, No. 03-cv-
1377, 2003 U.S. Dist. LEXIS 24801, at *4-5 (S.D.N.Y. Nov. 12, 2003) (denying consolidation
even though the cases “involve[] the same litigants” and “claims [of] copyright infringement,” as
“[t]he designs alleged to have been infringed are different,” “the nature of the infringing activities
alleged and defenses raised are significantly different,” and “a number of the important witnesses
are relevant to only one of the actions”).
                                          3
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
           Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 4 of 15



of the Plaintiffs’ claims in Quinn v. JPMorgan, Quinn v. Signature Bank, Fahmia v. Union Bank,

and Fahmia v. Citibank is to seek relief for lending banks’ failure to comply with the PPP’s agent

fee provisions. Chase argues that the cases involve different loan applicants, different agents, or

different procedures. But what the PPP requires with respect to agent fees, and the factual overlap

of each bank’s compliance or non-compliance with those requirements, overwhelms any suggestion

that, e.g., loans were made to different applicants.

          The benefits to judicial efficiency by avoiding duplication of work and effort are manifest.

Each of these cases will involve substantially similar discovery, class certification, and expert

issues.    Consolidation will permit the Court to consider and decide these discovery issues

efficiently, and issue cohesive and comprehensive rulings applying equally to each party. For

example, the parties can negotiate and the Court can enter a single Protective Order and ESI

protocol governing all the parties, instead of conduct four separate negotiations. Nor is there any

reason to hold four status conferences instead of one consolidated conference. Judicial efficiency

and avoiding substantial duplication of effort and expense, delay, or undue burden on the Court,

parties, and the witnesses support consolidation of these cases.

          B.     Whether This Action Should Be Stayed Pending The JPML’s Decision

          On May 22, 2020, Alliant CPA Group LLC—who is not a party to any of these cases and

is represented by different counsel from Plaintiffs here—filed a petition with the JPML to

coordinate all agent fee cases. On June 10, 2020, counsel for Plaintiffs in these four cases filed a

notice advising the JPML that these cases, among othersare within the scope of the pending MDL

request.

          Chase will file its response brief to the JPML on June 17, 2020. Briefing closes on June

24, 2020. While the Panel has not set the matter for hearing, it is expected to place the matter on
                                          4
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 5 of 15



its July 30, 2020 hearing calendar. Chase respectfully requests that this Court stay any further

proceedings in the instant action, pursuant to Rule 7(b) of the Federal Rules of Civil Procedure,

until the JPML issues its decision. Plaintiffs oppose the request.

        Chase’s Position

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). Courts in this

District “consider five factors in deciding whether a stay is appropriate: ‘(1) the private interests of

the plaintiffs in proceeding expeditiously with the civil litigation as balanced against the prejudice

to the plaintiffs if delayed; (2) the private interests of and burden on the defendants; (3) the interests

of the courts; (4) the interests of persons not parties to the civil litigation; and (5) the public

interest.’” Ritchie Capital Mgmt., LLC v. GE Capital Corp., 87 F. Supp. 3d 463, 471 (S.D.N.Y.

2015) (quoting Royal Park Invs. SA/NV v. Bank of Am. Corp., 941 F. Supp. 2d 367, 370 (S.D.N.Y.

2013) (granting motion to stay action pending JPML determination of motion to transfer and

consolidate related cases). Here, the interests of judicial economy and efficiency, coupled with

consideration of any hardships to the parties, support granting a short stay pending a ruling from

the JPML.

        As a threshold matter, “[i]t is common for courts to stay an action pending a transfer

decision by the JPML.” Ritchie, 87 F. Supp. 3d at 471.2 This case is no differently positioned than


2
  Accord Royal Park, 941 F. Supp. 2d at 370, 373-74 (collecting cases for the proposition that
“where a multi-district litigation proceeding has been established, courts have routinely stayed
motions pending rulings by the JPML,” including where plaintiffs “were pressing for immediate
resolution” of preliminary motions, and granting motion to stay); Lee v. Equifax Info. Servs., No.
18-cv-3133, 2018 U.S. Dist. LEXIS 234885, at *2 (E.D.N.Y. Aug. 6, 2018) (staying action pending
JPML determination as to whether case should be transferred to MDL, noting that “[a]s defendant
                                          5
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 6 of 15



any of the others stayed by federal courts pending motions for MDLs. In such cases, as here, the

above-described factors weighed in favor of a stay.

       First, Plaintiffs will not be prejudiced by a stay, as any stay would be brief, extending only

through the JPML’s final determination of whether the instant action (and/or the other three actions

subject of the Joint Report) will be transferred to an MDL. Briefing before the JPML is due to be

completed on June 24, 2020 (i.e., in eight days), and the JPML is likely to reach a determination

on or around July 30, 2020, i.e., less than two months from the submission of this Supplement to

the Joint Report. See MDL No. 2950, Rec. Doc. 3. As courts in this District have repeatedly

recognized, stays of such brief duration cause no prejudice to Plaintiffs. See, e.g., Ritchie, 87 F.

Supp. 3d at 471 (granting motion to stay where JPML was scheduled to meet within three weeks

“and is likely to resolve [the MDL motion] promptly,” holding that “[a] short stay will not prejudice

plaintiffs”); Royal Park, 941 F. Supp. 2d at 372 (granting motion to stay, reasoning that “the JPML

is scheduled to hear Plaintiff’s motion on the next available date,” a mere 48 days from the court’s

decision, and noting that “[c]ourts have determined that such short delays caused by staying

proceedings until the JPML decides whether to transfer a case usually do not prejudice the

plaintiff”); Animal Sci. Prods. v. Hebei Welcome Pharm. Co. Ltd., No. CV-05-453, 2005 U.S. Dist.

LEXIS 38214, at *2-3 (E.D.N.Y. Dec. 22, 2005) (granting motion to stay where JPML was

scheduled to hear oral argument on an MDL application 34 days from the court’s order, reasoning

that “any stay relative to the [JPML’s] decision will be relatively short in duration and will not



correctly observes … where, as here, an MDL proceeding has been established, courts in this and
other circuits have ‘routinely’ granted applications to stay the proceedings … pending action by
the JPML.”); Pierre v. Prospect Mortg., LLC, No. 13 Civ. 453, 2013 U.S. Dist. LEXIS 156005, at
*6 (N.D.N.Y. Oct. 31, 2013) (granting motion to stay pending JPML determination on
consolidation, noting that “it is rather common for courts to stay cases pending a motion for
MDL.”)).
                                          6
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 7 of 15



prejudice plaintiffs”); see also, e.g., Rosenfeld v. Hartford Fire Ins. Co., No. 88 Civ. 2153, 1988

U.S. Dist. LEXIS 4068, at *4 (S.D.N.Y. May 12, 1988) (staying case pending JPML decision on

motion filed one month earlier, because “[w]hile [plaintiffs] may suffer some initial delay, once the

cases are coordinated … more time may well be saved than was lost.”). The lack of prejudice to

Plaintiffs is particularly evident here, where the four cases subject of the Joint Report were only

recently assigned to Your Honor, and Chase’s deadline to respond to the Complaint in the instant

action is not until August.

       Second, a stay is necessary to avoid prejudice to Chase, particularly with respect to the

burdensome and voluminous discovery Plaintiffs propose even before Chase has responded to the

Complaint and the claims being made. As courts uniformly have recognized, individual litigation

of cases in the face of a potentially impending MDL increases the risk of significant duplication of

effort, inconsistent rulings, re-litigation of issues, and wasted resources. See, e.g., Ritchie, 87 F.

Supp. 3d at 471 (recognizing that “if the case is not stayed, [Defendant] will potentially face

duplicative proceedings and inconsistent or inefficient discovery regimes,” whereas “[a] stay

assures that discovery will not commence in multiple proceedings until the MDL panel has ruled

on whether consolidation is merited”); Royal Park, 941 F. Supp. 2d at 372 (“Courts have expressed

concerns that ‘any decisions made before the [JPML] rules on the transfer application could be

contradicted by another court or might need to be relitigated.’”) (quoting Animal Sci. Prods., 2005

U.S. Dist. LEXIS 38214, at *2); Rosenfeld, 1988 U.S. Dist. LEXIS 4068, at *4 (reasoning that

“[t]he defendants would be enormously burdened if they were forced to submit answers, to answer

interrogatories, to produce documents, and to reply to class certification and other motions

separately on all twenty actions. If these two cases are not stayed, the defendants certainly would

be required to duplicate much work.”). Here, the risk of hardship to Chase from duplicative
                                          7
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 8 of 15



discovery and motion practice is significant, and greatly outweighs the Plaintiffs’ general interest

in speeding forward without regard to the potential for an MDL. Indeed, under Plaintiffs’ proposed

schedule (which Chase contends is unfeasible and respectfully requests that this Court reject), class

discovery will be almost entirely complete by July 30, when the JPML can be expected to rule on

the MDL—defeating the very point of coordination among similar class actions. The ongoing

impacts, delays, and logistical challenges associated with the COVID-19 pandemic should also be

considered on this factor, and without a doubt proceeding swiftly notwithstanding the potential for

an MDL will prejudice Chase.

       Third, the interests of the courts and judicial economy favor of a stay. “[C]ourts in this

circuit have recognized that stays pending transfer ‘… conserve judicial resources, one of the

fundamental goals of multidistrict litigation practice.’” Royal Park, 941 F. Supp. 2d at 373 (citation

omitted); Lee, 2018 U.S. Dist. LEXIS 234885, at *4 (“In addition to conserving defendant’s

resources, a stay will also conserve judicial resources….”). In notifying the JPML of these cases

by filing a Notice of Related Actions, attached hereto as Exhibit 1, Plaintiffs effectively concede

that judicial economy favors coordination. By pushing forward with discovery while a JPML

decision is pending, this Court may expend valuable judicial resources familiarizing itself with a

case that may ultimately be bound for another federal district.

       The fourth and fifth factors—i.e., the interests of persons not parties to the civil litigation

and the public interest—likewise favor a stay. Particularly in this time of COVID-19, when judicial

resources are stretched thin and the courts face a deluge of matters requiring immediate attention,

the interests of other litigants and the public weigh against a judge expending significant time on a

matter that may ultimately be transferred elsewhere. Even in ordinary times, “a stay serves the

judicial and public interest in letting the JPML decide if the interests in efficiency and economy
                                          8
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 9 of 15



favor consolidation and transfer.” Ritchie, 87 F. Supp. 3d at 471 (emphasis added, citing 28 U.S.C.

§ 1407). Barreling forward in the face of a pending determination by the JPML would serve no

legitimate public interest here, and indeed would flout Congress’s intent that litigation of related

actions across multiple Districts be coordinated.

       For these reasons, Chase respectfully submits that a brief stay pending the JPML’s ruling,

expected later this summer, is warranted.

       Plaintiffs’ Position

       Plaintiffs oppose Chase’s request to stay the proceedings. First, Plaintiffs oppose the

request because Chase’s position is inconsistent with the intent of Chase and the other Defendants

to oppose the JPML request to coordinate the agent fee cases. If the JPML denies the coordination

motion, these cases would simply proceed before this Court and the stay will have unnecessarily

delayed the action.

       Chase’s position is also inconsistent with the actions other banks have taken in proceeding

with litigation instead of waiting for the JPML’s decision on coordination. For instance, in a PPP

non-payment case, Citibank has not sought a stay in American Video Duplicating Inc. et al v.

Citigroup Inc. et. al., 2:20-cv-03815-ODW-AGR (C.D. Cal.). Instead, Citibank filed a motion to

dismiss on June 15, 2020 (Dkt. 83), only 3 days after being served with the First Amended

Complaint (Dkt. 80). Similarly, Regions Bank filed a motion to dismiss in Leigh King Norton &

Underwood LLC v. Regions Fin. Corp., et. al., 2:20-cv-00591-ACA (N.D. Ala.).

       Even if the JPML coordinates the actions and assigns them to a single court, at least some

of the parties appearing before the JPML are advocating that this Court receive the assignment to

oversee the ensuing MDL. If the JPML panel assigns the MDL action to this Court, swift and

timely activity in these cases will only benefit all cases transferred to this Court.
                                          9
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
        Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 10 of 15



        And even if the JPML orders coordination over Defendants’ objection and assigns the

coordination action to some other court, no stay is necessary. Defendants will not be put at any

legally cognizable disadvantage by any litigation that may take place between now and when the

JPML panel issues a coordination order and assigns the MDL. Any orders this Court makes

between now and that date will relate to discovery that will ultimately proceed against these

Defendants, irrespective of any subsequent decision to coordinate these actions into a coordinated

MDL. At the very least, it is premature to predict that this Court will make dispositive decisions

that otherwise would be made by a coordinating MDL judge. And Chase and the other Defendants

already have control over when the Court will decide any dispositive motions because they control

the timing for the filing of dispositive motions.

        There is no reason why discovery cannot expeditiously proceed on these four cases, because

Chase (and the other Defendants) are not prejudiced by having to do now what they will have to

do later. This premise is especially true because even if the JPML coordinates the actions and

assigns the MDL to some other court, the cases will eventually return to this Court for trial.

Establishing an expeditious schedule now will only serve the Court’s and the parties’ primary

purposes of timely resolving these cases. Accordingly, Plaintiffs oppose Chase’s requested stay.

                                          CONCLUSION

        The parties are prepared to address their respective positions on the foregoing issues at the

June 23, 2020 conference, and to answer any questions the Court may have. We thank the Court

for its attention to this matter.




                                          10
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
      Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 11 of 15



Dated: June 16, 2020                  Respectfully submitted,

                                      /s/Elaine S. Kusel
                                      Elaine S. Kusel
                                      esk@mccunewright.com
                                      McCUNE WRIGHT AREVALO, LLP
                                      3281 East Guasti Road, Suite 100
                                      Ontario, California 91761
                                      Telephone: (909) 557-1250
                                      Facsimile: (909) 557-1275

                                       Attorneys for Plaintiffs

                                       /s/ Sylvia E. Simson
                                       Sylvia E. Simson
                                       simsons@gtlaw.com
                                       Keith Hammeran
                                       hammerank@gtlaw.com
                                       Noah Lindenfeld
                                       lindenfeldn@gtlaw.com
                                       GREENBERG TRAURIG
                                       200 Park Avenue, 39th Floor, Suite 39-36
                                       New York, New York 10166
                                       Telephone: (212) 801-9275
                                       Facsimile: (212) 801-6400

                                       Attorneys for Defendant JPMorgan Chase Bank,
                                       N.A., and Specially Appearing Defendant JPMorgan
                                       Chase & Co.




                                          11
_____________________________________________________________________________________
                           SUPPLEMENT TO JOINT REPORT
Case 1:20-cv-04100-JSR Document 34-1 Filed 06/16/20 Page 12 of 15




                    EXHIBIT 1
       CaseCase
            1:20-cv-04100-JSR
                MDL No. 2950 Document 98
                                      34-1Filed
                                             Filed
                                                 06/10/20
                                                   06/16/20Page
                                                             Page
                                                                1 of
                                                                  131of 15



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

In Re: PAYCHECK PROTECTION PROGRAM
(PPP) AGENT FEES LITIGATION
                                                      MDL NO. 2950


This document relates to:
ALL ACTIONS



                              NOTICE OF RELATED ACTIONS

       In accordance with Rule 6.2(d) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation Plaintiffs James Quinn, Fahmia, Inc., and Prinzo & Associates,

LLC, hereby notify the Panel of the potentially related actions listed on the attached Schedule of

Actions.

       The operative complaints and docket sheets for the foregoing actions are attached hereto

as exhibits.


 DATED: June 10, 2020                            s/ Richard D. McCune
                                                 Richard D. McCune
                                                 McCune Wright Arevalo LLP
                                                 3281 Guasti Road Suite 100
                                                 Ontario, CA 91761
                                                 909-557-1250
                                                 Fax: 909-557-1275
                                                 Email: rdm@mccunewright.com


                                                 Counsel for the Plaintiffs James Quinn, Fahmia,
                                                 Inc., and Prinzo Associates, LLC
       Case
          Case
            1:20-cv-04100-JSR
               MDL No. 2950 Document
                              Document98-1
                                       34-1 Filed
                                             Filed06/10/20
                                                   06/16/20 Page
                                                             Page114
                                                                   of of
                                                                      2 15



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

In Re: PAYCHECK PROTECTION PROGRAM
(PPP) AGENT FEES LITIGATION
                                                   MDL NO. 2950

This document relates to:
ALL ACTIONS



                                    SCHEDULE OF ACTIONS

  Plaintiff(s)              Defendant(s)         District       Civil Action      Judge
                                                                    No.          Assigned
 James Quinn;    JPMorgan Chase Bank, N.A., S.D.N.Y.           1:20-cv-        Hon. Jed S.
 Fahmia, Inc.;   d/b/a Chase Bank; JPMorgan                    04100-JSR       Rakoff
 Prinzo &        Chase & Co.
 Associates,
 LLC
 James Quinn     Signature Bank Corp.;         S.D.N.Y.        1:20-cv-        Hon. Jed S.
                 Signature Bank; Signature                     04144-JSR       Rakoff
                 Financial LLC
 Fahmia, Inc.    MUFG Americas Holding         S.D.N.Y.        1:20-cv-        Hon. Jed S.
                 Co.; MUFG Union Bank,                         04145-JSR       Rakoff
                 N.A.
 Fahmia, Inc.    Citibank, N.A.; Citigroup,    S.D.N.Y.        1:20-cv-        Hon. Jed S.
                 Inc.                                          04146-JSR       Rakoff
 Ratliff CPA     First-Citizens Bank & Trust   Dist. S. Car.   2:20-cv-        Hon.    Bruce
 Firm, PC, a     Company                       (Charleston     02041-BHH       Howe
 South                                         Division)                       Hendricks
 Carolina
 Professional
 Corporation
 Prinzo &        BMO Harris Bank, N.A.;        N.D. Ill.       1:20-cv-        Hon.    Gary
 Associates,     BMO Financial Corp.           (Eastern        03256-GF        Feinerman
 LLC                                           Division)
 Fahmia, Inc.    Zions Bancorporation, N.A.    C.D. Cal.       2:20-cv-        Hon. John A.
                                                               05104-JAK-      Kronstadt
                                                               PVC
     Case
        Case
          1:20-cv-04100-JSR
             MDL No. 2950 Document
                            Document98-1
                                     34-1 Filed
                                           Filed06/10/20
                                                 06/16/20 Page
                                                           Page215
                                                                 of of
                                                                    2 15



DATED: June 10, 2020                  s/ Richard D. McCune
                                      Richard D. McCune
                                      McCune Wright Arevalo LLP
                                      3281 Guasti Road Suite 100
                                      Ontario, CA 91761
                                      909-557-1250
                                      Fax: 909-557-1275
                                      Email: rdm@mccunewright.com


                                      Counsel for the Plaintiffs James Quinn, Fahmia,
                                      Inc., and Prinzo Associates, LLC




                                     2
